DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.
Response to Amendment
3.	Amendments to the Specification in the submission filed 1/6/2021 are acknowledged and accepted.
4.	Pending Claims are 21-36. Claims 1-20 were canceled previously.

Response to Arguments
5.	Claims 21-36 remain allowable.

Allowable Subject Matter
6.	Claims 21-36 (renumbered 1-16) are allowed.


REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance: 
	Claim 21 is allowed over the cited art of record for instance (US 2004/0164927 A1, US 7,230,583 B2) for at least the reason that the cited art of record fails to teach or reasonably suggest a method for displaying to a person via a see through display, an image of a virtual 3-D scene containing objects located at differing 3-D depths within the scene, the method in combination with limitations in Lines 1-12 of the claim, comprising:
“creating a plurality of perspective views of the virtual 3-D scene, each perspective view containing respective virtual objects at distances associated with the respective accommodation cues being provided by the 2-D display; and synchronously with switching of the focal planes, updating the light pattern on the 2-D display to render a selected one of the plurality of perspective views matched to the respective accommodation cues being provided by the 2-D display, wherein a switching rate of the focal planes is sufficiently fast to avoid flicker”.
Claims 22-29 are dependent on Claim 21 and hence are allowable for at least the same reasons Claim 21 is allowable.
Claim 30 is allowed over the cited art of record for instance (US 2004/0164927 A1, US 7,230,583 B2) for at least the reason that the cited art of record fails to teach or reasonably suggest a  see-through display, the display in combination with limitations in Lines 1-10 of the claim, comprising:
“the controller also configured to create a plurality of perspective views of the virtual 3-D scene, each perspective view containing respective virtual objects at distances associated with respective accommodation cues being provided by the 2-D display and configured to update the at least two patterns on the 2-D display, synchronously with switching of the focal planes, to render a selected one of the plurality of perspective views matched to the respective accommodation cues being provided by the 2-D display.”
Claims 31-36 are dependent on Claim 30 and hence are allowable for at least the same reasons Claim 30 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao et al (US 2016/0011419 A1, cited in IDS filed 1/6/2021) and Gao et al (US 2014/0071539 A1, cited in IDS filed 1/6/2021) teach a display device with addressable focus capability and includes a variable focusing system that changes the focal distance of a focal plane or switches among multiple focal planes while resolving accommodation cue issues. However the priority dates of the references are after the priority date of the current Application.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




J.V.D.
Jyotsna V. Dabbi								2/25/2021
Examiner, AU 2872

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872